DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/1/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Jason R. Swartz on 3/11/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Please replace the claims dated 3/1/2021 with the attached claims amendment
Allowable Subject Matter
Claims 2-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Liu (WO 2014036697). Regarding claims 2 and 12, Liu discloses a beverage preparation system configured to produce heated aerated liquid, the beverage preparation system (II. 144-146) comprising: a base (2) comprising a first base port (24); a container (3) configured to engage with and disengage from the base (via 22, 23 and 26), the container comprising an upper end and a lower end (see 
the beverage preparation system being configured to: heat, with the heating unit, the liquid in the tubing assembly; aerate, with the aeration unit, the liquid in the tubing assembly before or after the liquid is heated by the heating unit, and introduce the heated and aerated liquid from the tubing assembly into the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Vishal Pancholi/Primary Examiner, Art Unit 3754